                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

BRENT L. ALFORD,

               Petitioner,

               v.                                         CASE NO. 19-3059-SAC

SAM CLINE, Warden,
El Dorado Correctional Facility,

               Respondent.

                                MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner proceeds pro se and has paid the filing fee.

Background

       Petitioner was sentenced in the Sedgwick County District Court in August of 1993, in

Case No. 93-CR-401. On appeal, the Kansas Supreme Court affirmed Petitioner’s sentences.

State v. Alford, 896 P.2d 1059 (Kan. 1995).

       Petitioner previously filed a petition under Section 2254 on allegations of error related to

his state conviction in Case No. 93-CR-401. See Alford v. Cline, Case No. 11-3062-SAC. The

Court dismissed the petition as time-barred on June 2, 2011. Id. at Doc. 4. On August 2, 2016—

more than five years later—Petitioner filed a motion for relief from void judgment, which was

denied on January 24, 2017. Id. at Doc. 9. Petitioner appealed the district court’s denial of his

Rule 60(b) motion. The Tenth Circuit concluded that reasonable jurists could not debate the

correctness of the district’s court’s decision, declined to issue a certificate of appealability

(“COA”), and dismissed the matter. Alford v. Cline, No. 17-3017 (10th Cir. June 8, 2017).




                                                 1
Analysis

       Because petitioner proceeds pro se, the Court liberally construes his pleadings. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

       As a state prisoner seeking relief from his sentence on the ground that it is invalid, a

petitioner must proceed under 28 U.S.C. § 2254. See Davis v. Roberts, 425 F.3d 830, 834 (10th

Cir. 2005) (“To the extent that Mr. Davis is challenging the validity or legality of the sentence he

is currently serving, his claim should be brought under § 2254.”) In contrast, a challenge to the

execution of a sentence is properly brought under 28 U.S.C. § 2241. See id. at 833.

       In the instant petition, Petitioner claims his due process rights were violated at the

sentencing proceeding when out-of-court hearsay statements were considered by the jury without

a foundation or the ability to cross-examine. Petitioner asks the Court to “[v]acate hard 40

sentence and remand to state court for resentencing to a lawful sentence.” (Doc. 1, at 7.)

Petitioner’s challenge clearly is to the validity, and not the execution of, his current sentence.

Accordingly, the Court construes this petition as an action filed under § 2254.

        A prisoner may not file a second or successive action under § 2254 without first

obtaining authorization from the circuit court of appeals allowing the district court to consider

the petition. 28 U.S.C. § 2244(b)(3)(A). Without such authorization, “[a] district court does not

have jurisdiction to address the merits of a second or successive . . . § 2254 claim.” In re Cline,

531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

       When a district court receives a successive petition without the necessary authorization,

the court may either dismiss it for lack of jurisdiction or transfer it to the circuit court in the

interest of justice. Id. at 1252. In the present case, the Court finds no grounds to transfer the

action to the Tenth Circuit Court of Appeals. Petitioner’s earlier action was dismissed as



                                                 2
untimely. Petitioner offers no extraordinary grounds that might warrant equitable tolling of the

limitation period. Accordingly, the Court will dismiss this matter for lack of jurisdiction. This

dismissal will not prevent Petitioner from seeking authorization independently.

       IT IS THEREFORE ORDERED BY THE COURT that this matter is liberally

construed as a petition filed under 28 U.S.C. § 2254. Because the petition, so construed, is a

second application under Section 2254, the matter is dismissed for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 10th day of April, 2019.



                                             S/ Sam A. Crow
                                             SAM A. CROW
                                             SENIOR U.S. DISTRICT JUDGE




                                                3
